Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                     No. 04-17-00710-CV

                           IN THE INTEREST OF N.S.G ET AL.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00931
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
       The appellant Pedro Gomez’s motion for extension of time to file brief is granted. The
appellant’s brief is due December 18, 2017.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court